Title: Thomas Cooper to Thomas Jefferson, 23 January 1818
From: Cooper, Thomas
To: Jefferson, Thomas


                    
                        Dear sir
                        Philadelphia
23d Jan. 1818
                    
                    Last night at 8 o’Clock died our friend Dr Caspar Wistar aged 56. The vacancy occasioned by his death, may make a vacancy in the chemical Chair here: for I suspect either Dr Physick or Dr Dorsey the one professor of Surgery, the other a surgeon and professor of materia medica already, will succeed. Ine In either case the Materia Medica Chair will become vacant, which Dr Coxe the present chemical incumbent is very desirous of Obtaining. I do not think any election will take place till May: what will happen I cannot know, and therefore can at present have no opinion about, but such as is founded on contingency and surmise. I thought it would interest you to know these circumstances. Pray accept Dear Sir my assurances of affection and great respect.
                    Thomas Cooper
                